Pee Curiam.
An appeal from the judgment or order of a Circuit Court, lies only in cases specified in the act of the 20th of March, 1799. These are, “ demurrer; special verdict; case stated; point reserved; motion in arrest of judgment, or for new trial; or to set aside a judgment, discontinuance, or non pros.” It is clear, then, this appeal cannot be sustained. And it is equally clear that the judgment of the Circuit Court was right, the cause of action palpably appearing to be below the limit of the court’s jurisdiction.
Appeal quashed.